DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-20, in the reply filed on 08/11/2022 is acknowledged.
Claims 1-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected robotic apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electrosurgical Robotic System Having Tool Presence Detection”.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an “electrosurgical connector” as described in the specification (par. 0025), and as recited in the claims. The detailed description and drawing figures only discuss and show “a generator connector 244 and a drive unit connector 246” (par. 0037; fig. 2), “a monopolar connector 408” (par. 0038; figs. 4-5), “a bipolar connector 508” (par. 0045; figs. 6-7) and “a connector link 511” (par. 0046; figs. 6-7). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because two sets of drawing figures were submitted on the same date (11/06/2019) and it is not clear which set is intended to be the entered and examined version. The figures appear to be similar or even identical; however, it is the Applicant(s) who must decide and dictate which set is preferred. 

Claim Objections
Claim 17 is objected to because of the following informalities: “the robotic drive unit housing” (line 1; emphasis added) lacks antecedent basis. This issue does not necessarily rise to the level of an indefiniteness, 112(b) rejection, however it is confusing. The claim likely should recite: “the drive unit housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 discloses “system according to claim 14, wherein at least one of the first segment of the second segment includes a deformable portion that is configured to flex in response to the first segment being engaged by the electrosurgical connector being fully engaged with the electrosurgical receptacle.” (lines 1-4; emphasis added). The first italicized portion is indefinite because claim 14, from which claim 15 depends, explicitly recites that both the first and second segments are “configured to flex”. This limitation of claim 14 is already questionable because it does not find support in the specification or drawing figures, but because the claims were filed originally with the specification, they are not rejected under 112(a). That being so, it appears that claim 14 is more specific than any embodiment in the specification, and claim 15 reverses that specificity. That is to say, claim 14 discloses that both segments are configured to flex, and claim 15 contradicts that disclosure stating that only one segment is configured to flex (as is supported by the embodiments of the specification). Accordingly, this limitation is indefinite because it is broader than the claim from which it depends. With regards to the second italicized portion, this language is indefinite because it directly implies or requires that the “deformable portion” is somehow not “configured to flex” when the other claimed elements are not “engaged” or “fully engaged”. If the element does not flex when disengaged, that is different than the configuration for capability of flexing being removed when disengaged. The final two italicized portions are indefinite because they lack antecedent basis in the claims. The instant claims are drawn to an apparatus rather than a method, and it is not clear that the antecedent language “a first segment configured to engage the electrosurgical connector” positively recites any engagement between the two elements, and it certainly does not describe the first segment “being engaged by” the electrosurgical connector, which appears to be method of use language. At best it would provide support for “the electrosurgical connector being engaged with the first segment”, but not necessarily the other way around. The final italicized portion also lacks antecedent basis because there is no mention of any elements being “fully engaged”. Further, there is nothing in the claims which enables the reader to know what is or is not considered to be “fully” engaged. As such, the metes and bounds of the claim are indeterminant. The claim has been examined, as best understood, such that the deformable portion is always configured to flex. The conditional language is apparently unnecessary and is certainly confusing as presented.
Claim 16 is also rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 15.
Claim 18 discloses “system according to claim 17, wherein the second segment of the activation link is configured to actuate the connector link” (lines 1-2 emphasis added). There is nothing in claim 17 which indicates that the “connector link” is an actuation mechanism or can be actuated at all. As such, there is a lack of antecedent basis for this limitation, and without improperly reading limitations from the specification into the claims, one cannot determine what structures are required for the “connector” link to be actuated by the activation link.
Claims 19-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holop et al. (US 2014/0128886 A1).
Regarding claim 10, Holop discloses a robotic surgical system (1000, 2000, 3000) comprising: an electrosurgical generator (2000, 3000) (fig. 1; pars. 0036-0038 and 0041); an electrosurgical instrument (201A, 201B) including an electrosurgical connector (500) (figs. 2 and 4A-4B; pars. 0044-0045 and 0074-0075); and a robotic arm (202) including an instrument drive unit (406) coupled to the electrosurgical instrument (figs. 2 and 4A-4B; pars. 0044, 0046 and 0071), the instrument drive unit including a drive unit housing (404) having: an electrosurgical receptacle (407) coupled to the electrosurgical generator and configured to engage the electrosurgical connector (figs. 4A-4B; pars. 0071 and 0074); an activation link (411, 412, 413) configured to engage the electrosurgical connector (figs. 4A-4B; pars. 0074-0075); and a detection switch (“sensing mechanisms”, 410, 420A, 420B) actuatable by the actuation link upon being engaged by the electrosurgical connector (figs. 4A-4B; pars. 0048, and 0075-0077).
Note: regarding the disclosure of Holop with respect to figs. 2 and 4A-4B, though figures 2 and 4 are each disclosed as “one exemplary embodiment”, closer review makes it evident that they are actually portions of the same whole system, clearly disclosed as being intended for use together, rather than distinct embodiments of related structural elements.
Regarding claim 11, Holop discloses the robotic surgical system according to claim 10, wherein the electrosurgical instrument is a monopolar electrosurgical instrument (pars. 0031 and 0036) and the electrosurgical receptacle includes an electrical contact (409) configured to couple to the electrosurgical connector (figs. 4A-4B; par. 0071).

    PNG
    media_image1.png
    685
    565
    media_image1.png
    Greyscale
Regarding claim 13, Holop discloses the robotic surgical system according to claim 10, wherein the activation link includes a first segment (412) configured to engage the electrosurgical connector and a second segment (410 and/or 413) configured to actuate the detection switch (annotated fig. 4B, right; pars. 0074-0076). 
Regarding claim 14, Holop discloses the robotic surgical system according to claim 13, wherein the activation link includes a bent portion (indicated in annotated fig. 4B, right) interconnecting the first segment and the second segment, the first and second segments configured to flex about the bent portion (annotated fig. 4B, above).
Regarding claim 15, as best understood, Holop discloses the robotic surgical system according to claim 14, wherein at least one of the first segment or the second segment (the second segment, 410, 413) includes a deformable portion (413) that is configured to flex (figs. 4A-4B) in response to the first segment being engaged by the electrosurgical connector being fully engaged with the electrosurgical receptacle (annotated fig. 4B, above; pars. 0074-0076).  
Regarding claim 16, as best understood, Holop discloses the robotic surgical system according to claim 15, wherein the first segment includes a protrusion disposed in a path of engagement (figs. 4A-4B) by the electrosurgical connector and configured to contact the electrosurgical connector (fig. 4B; pars. 0074-0076).
Regarding claim 17, Holop discloses the robotic surgical system according to claim 13, wherein the robotic drive unit housing further includes a connector link (413) configured to engage the electrosurgical connector (figs. 4A-4B; pars. 0074-0075).
Note: claim 17 is not dependent from claim 15, wherein the deformable portion, 413, is necessarily interpreted to be a portion of the second segment. The embodiment represented in claim 17 is instead dependent from claim 13, wherein the second segment is held to optionally include element 413. In the embodiment of claim 17, claim 13 is held not to require element 413, because claim 13 can be reasonably rejected without including element 413.
Regarding claim 18, as best understood, Holop discloses the robotic surgical system according to claim 17, wherein the second segment of the activation link is configured to actuate the connector link (figs 4A-4B; pars. 0074-0075).
Regarding claim 19, as best understood, Holop discloses the robotic surgical system according to claim 18, wherein the activation link includes a middle segment (“bent portion) interconnecting the first segment and the second segment (annotated fig. 4B).
Regarding claim 20, as best understood, Holop discloses the robotic surgical system according to claim 19, wherein the activation link includes a first curved portion interconnecting the first segment and the middle segment and a second curved portion interconnecting the second segment and the middle segment (annotated fig. 4A, below). 

    PNG
    media_image2.png
    464
    576
    media_image2.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holop.
Regarding claim 12, Holop discloses the robotic surgical system according to claim 10, wherein the electrosurgical instrument is a bipolar electrosurgical instrument (pars. 0031 and 0036) and the electrosurgical receptacle includes an active contact and a return contact that are configured to electrically couple to the electrosurgical connector (pars. 0036, 0042, 0062-0063: a mixed mode surgical instrument may include two differing connection receptacles for bipolar energy supply and monopolar energy supply, respectively).
Throughout the entirety of Holop, it is disclosed that either a monopolar or bipolar device and connection can be used as is preferred based upon the desired application. PHOSITA would know that a bipolar connection would necessarily require active and return contacts in order to be functional. As such, because Holop discloses the use of a bipolar device and connection, it would have been clear that the active and return contacts of the claim would have been included as a matter of course.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Nicholas et al. (US 2013/0324979 A1) is held to disclose most or all of the limitations of at least claim 10. Nicholas discloses an electrosurgical system comprising: an electrosurgical generator (104); an electrosurgical instrument (304) including an electrosurgical connector (305); and a robotic arm (300) including an instrument drive unit (364) coupled to the electrosurgical instrument; an activation link (“detection link”) configured to engage the electrosurgical connector; and a detection switch (“switch pin”) actuatable by the actuation link upon being engaged by the electrosurgical connector (figs. 1, 10 and 22; pars. 0013 and 0021). The Nicholas reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections. Yeung et al. (US 2009/0163929 A1) is also of particular relevance (figs. 16e, 21; par. 0213, 0218, 0223, 0232 and 237) and it is suggested that Yeung be reviewed prior to claim amendment as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729